DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-6 in the reply filed on 5/27/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “spacing small enough” in claim 1 is a relative term which renders the claim indefinite. The term “spacing small enough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "the distal end" and “the riser or downsprue” in line 4, “the molds” and “the tip” in line 6, “the surface” in line 7, “the solidifying casting” in line 10, “the cooling” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the casting industry" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term “conventionally used” in claim 2 is a relative term which renders the claim indefinite. The term “conventionally used” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites the limitation "the region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Please note that claim 1, line 14 and claim 3, line 1 & 2 also recite “the molds”. If applicant change “the molds” of claim 1, line 6, it may raise 35 U.S.C. 112(b) issues on the mentioned limitations.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Line 1 “nuzzles” appears to be a typo of “nozzles”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski et al. (WO 2013/085401 A1, hereinafter Kowalski) in view of Hinchcliffe (GB 2196281 A).
Re Claim 1. Kowalski teaches a process for the casting of metals, comprising the steps of: 
preparing at least an aggregate-containing mold (Fig. 2A, item 1) with a cavity (Fig. 2A) for castings and a plurality of cavities (item 4) for hosting cooling nozzles with their spatial spacing small enough to maintain an acceptable level of progressive solidification from the distal end of a casting to the riser or downsprue; 
embedding nozzles (items 8-10) into the nozzle cavities in the molds with the tip of each nozzle separated from the surface of a casting by a thin layer (item 3) of coolant permeable materials; introducing a molten metal (item 2) into the mold cavity for forming castings; 
delivering a predetermined amount of a selected coolant to the tip of each nozzle at predetermined rates, times, and durations to contact the surface of the solidifying casting (p. 5); and 
controlling the cooling of the casting to predetermined temperatures using the nozzles and the molds (p. 6) before removing the casting out of the molds (inherent to all casting process).  

	Kowalski fails to teach delivering the coolant to maintain an acceptable level of progressive solidification from the distal end of a casting to the riser or downsprue.

	The invention of Hinchcliffe encompasses directionally solidified light metal casting. Hinchcliffe teaches delivering the coolant to maintain an acceptable level of progressive solidification from the distal end of a casting to the riser (abstract, P2/L52-67) to ensure improved properties (P1/L84-91).
	In view of Hinchcliffe, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kowalski to deliver the coolant to maintain an acceptable level of progressive solidification from the distal end of a casting to the riser; since Hinchcliffe teaches the advantage of doing it, which is to ensure improved properties (P1/L84-91).

Re Claim 3. Kowalski in view of Hinchcliffe fails to teach how the cavities in the molds for hosting nuzzles are made.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kowalski in view of Hinchcliffe to either directly mold the cavities in a molding machine or machine the cavities on the molds, as there are limited options for making cavities, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. See MPEP 2143, KSR, 550 U.S. at 421, 82 USPQ2d at 1397  

Re Claim 4. The combination teaches where in the molten metal is introduced into the mold cavity by gravity (Kowalski, Fig. 2A).  

Re Claim 5. The combination teaches wherein controllers (Hinchcliffe, Fig. 1, item 95) are used to control the delivery of a predetermined amount of coolant to each embedded nozzle in the molds at predetermined rates, times, and durations.  

Re Claim 6. The combination teaches wherein the coolant is a liquid, a gas (Kowalski, p. 5) that contact the surface of the introduced metal to achieve high cooling rates at the region of contact until the metal is cooled to predetermined temperatures.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Hinchcliffe as applied to claim 1 above, and further in view of applicant’s admitted prior art (AAPA).
The teachings of Kowalski in view of Hinchcliffe have been discussed above.
Kowalski in view of Hinchcliffe further teaches wherein the mold includes at least one layer of coolant permeable materials composed of at least an aggregate (Kowalski, Fig. 2A, item 3, sand) that are conventionally used in the casting industry, but fails to teach a binder.

AAPA discloses that a binder is used for making a sand mold (para. 8).
In view of AAPA, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kowalski in view of Hinchcliffe to use a binder to hold sand to a predetermined shape.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

7/26/2022